Title: To Thomas Jefferson from William Short, 25 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Septr. 25. 1791.

I informed you in my last that it was uncertain what measures the national assembly would take with respect to their decree of May relative to the islands. The colonial committee have since made their report on that subject and the assembly adopted yesterday the decree which you will see in the paper inclosed, with a slight alteration in the 3d. and 4th. articles limiting the time of the provisory execution of the laws made in the colonies.
For some time past this subject has been that which has excited the greatest degree of acrimony in the opposite parties of the assembly. Both sides have made use of fabricated addresses, alarms and exagerated reports to carry their point. Those who were in favor of supporting the decree of May, finding that several who had then voted for it had changed their opinions in consequence of the effect it had produced at S. Domingo, used every effort to adjourn the question of its repeal to the next legislature.—It was contended on the other hand that in order to quiet the colonies it was necessary to make a constitutional decree on this subject so as to put it out of the power of a future legislature to change it. How far future legislatures will consider this binding on them will depend on future circumstances. If they desire to change the decree they will argue as several of the members of the assembly did on this question—that they are no longer, agreeably to their own declaration, a pouvoir constituant.
No hostile manoeuvres seem to be preparing as yet against this country in consequence of the interview at Pilnitz. They will of course depend on the situation of internal affairs here. A few of the emigrants have returned, but a much greater number of disaffected persons continue to leave the kingdom, some merely from weariness of the present state of anarchy, and others with an intention of joining those who project plans of entering the kingdom in an hostile manner.  It is expected the King will soon take some open and decisive measure with respect to his brothers and the powers who permit the emigrants to assemble openly and make hostile preparations on their territory.
You will have heard of the death of M. de la Luzerne in England. The dyes for the medal destined for him have been retarded in a most unexpected manner on account of the engraver being employed here in the new coinage. Previous to the death of M. de la Luzerne I explained to him the cause of this delay and sent him a letter from the engraver on the subject which he answered by a desire that the national work should be first performed. The dyes were since completed, but unfortunately one of them failed, as often happens, in the hardening. The engraver is now employed in repairing this evil and says it will be done in two or three weeks. I suppose it so certain that this medal should be given to M. de la Luzerne’s representative, that as soon as it is ready I shall mention the subject to M. de Montmorin and follow his advice respecting it.
I have sent by the way of Havre to your address a box containing the usual papers and several books on the subject of mint of coinage for the Secretary of the treasury. I will thank you to mention to him also that I wrote to him by that port the day before yesterday, as I fear by a letter since received from thence that it may be detained there some time. This will go by the way of England, and will carry assurances of the respect & attachment with which I am, Dear Sir, your’s affectionately,

W Short

